NUM32 W

13 122
william Robert Parker

"' cAUSE No.

aidi» AZML JYW#

DECLARATION OF INABILITY TO PAY COST

 

,,-)
¢03€05¢03¢03@

STATE OF TEXAS

~NOW respectfully comes William Robert Parker TDCJ-ID NO. 00325353 and declare
that l am unable to pay court cost in this action and request leave of the court
to procede in forma pauperas in this accompanying action and would show the court
the following:

l william Robert Parker state by declaration, that l do not have sufficiant
funds in my account to pay for the filling of this out of time appeal and ask
the Court to wave the filling fee and declare the Petitioner a pauper and allow
l the Petitioner to proceed in forma pauperas.

(1) l, William Robert Parker TDCJ-ID NO. 00325353 being presently incarcerated
in the L.C. Powledge Unit of the TDCJ-ClD in Anderson_County, Texas verify and
declare under penalty of perjury that the foregoing statements are true and

correct.

Executed on this °-rb|day of _

      

Wllliam Robert Parker, eti ioner, Pro Se
TDCJ-ID NO. 00325353
L.C. Powledge Unit / TDCJ-CID
1400 FM 3452

Palestine, Texas 75803